COBB, Chief Justice.
A.S. and C.S., the adoptive parents of a minor child, petitioned this Court for a writ of certiorari to review the Court of Civil Appeals’ affirmance, without an opinion, of the circuit court’s order awarding visitation to the child’s parental grandparents pursuant to the Alabama Grandparent Visitation Act, Ala.Code 1975, § 30-3-41. See A.S. v. N.E.F. (No. 2080037, Oct. 30, 2009), 65 So.3d 1043 (Ala.Civ.App.2009) (table). This Court, in Ex parte E.R.G., 73 So.3d 634 (Ala.2011), declared the Alabama Grandparent Visitation Act unconstitutional in its entirety. Therefore, the no-opinion order of affirmance of the Court of Civil Appeals is reversed, and the cause is remanded to that court for proceedings consistent with this opinion.
REVERSED AND REMANDED.
WOODALL, STUART, PARKER, MURDOCK, SHAW, MAIN, and WISE, JJ., concur.
BOLIN, J., concurs specially.